                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 In re:                                                 )   Case No.: 18-07554
                                                        )
 CHONGHUN KIM,                                          )   Chapter 13
                                                        )
                                   Debtor.              )   Judge Randal Mashburn

                     AGREED ORDER RESOLVING ATTORNEY’S FEES

          As stated at the hearing on January 2, 2019, to resolve Debtor’s Motion for Review of

Attorney’s Fees and for Disgorgement (“Disgorgement Motion,” Docket Entry 17) and the U.S.

Trustee’s informal inquiry, the U.S. Trustee, John Tennyson represented by attorney L.G. Burnett,

Jr., and debtor Chonghun Kim (“Debtor”) represented by Steve Lefkovitz, have agreed to the

following terms as evidenced by the signatures below:

          1. Mr. Tennyson filed a Chapter 13 petition on behalf of Debtor on November 9, 2018,

             and charged Debtor $2,800, including the Chapter 13 filing fee, for representing him

             in this Chapter 13 case.

          2. Within 14 days from the entry of this Agreed Order, Mr. Tennyson will (i) disgorge

             $2,800 to Chapter 13 Trustee Henry Hildebrand III to be applied toward the plan base

             in Debtor’s new case, Case Number 18-8098 (not as a creditor refund), and (ii) pay

             Steve Lefkovitz $1,500 to satisfy Debtor’s attorney’s fees in bringing the Disgorgement

             Motion.

          3. Mr. Burnett shall file a certificate of compliance with the bankruptcy court within 30

             days of entry of this order to indicate that the terms of paragraph 2 are satisfied.




Case 3:18-bk-07554         Doc 24    Filed 01/03/19 Entered 01/03/19 10:13:48               Desc Main
                                     Document     Page 1 of 2
       4. Mr. Tennyson will not file any bankruptcy cases in this district until after January 1,

          2020.

       IT IS SO ORDERED.




This order was signed and entered electronically as indicated at the top of the first page.




Accepted and Agreed:


PAUL RANDOLPH,
Acting United States Trustee, Region 8

/s/ Megan Seliber
MEGAN SELIBER
Trial Attorney for the U.S. Trustee
318 Customs House, 701 Broadway
Nashville, TN 37203
615-695-4060; 615-736-2260 (fax)
Megan.Seliber@usdoj.gov


/s/ L.G. Burnett (MRS w/ permission 1/3/19)
L.G. BURNETT JR
LONG, BURNETT, AND JOHNSON, PLLC
302 42nd Av N
Nashville, TN 37209
 (615)386-0075; (615)864-8419 (fax)
lgburnett@tennessee-bankruptcy.com
Attorney for John Tennyson

/s/ Steve Lefkovitz (MRS w/ permission 1/2/19)
STEVEN L. LEFKOVITZ
LAW OFFICES LEFKOVITZ & LEFKOVITZ
618 Church St. Ste 410
Nashville, TN 37219
615 256-8300; 615 255-4516 (fax)
slefkovitz@lefkovitz.com




Case 3:18-bk-07554      Doc 24    Filed 01/03/19 Entered 01/03/19 10:13:48           Desc Main
                                  Document     Page 2 of 2
